Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2009/0286153).
Regarding claims 1, 11-17, 19 and 20, He discloses a secondary battery comprising:
a positive electrode (paragraph 46); and
a negative electrode (paragraphs 53-54), wherein
the positive electrode has an internal resistance which yields a discharge current of 0.02cA or less, and
the negative electrode includes graphite via which a conductive additive is supported as an active material (see paragraphs 53-54 which disclose graphite with an additive such as acetylene black), and
a supporting amount of the additive is 2wt% or less with respect to graphite (see paragraphs 53-54 which disclose a range which overlaps the claimed range).
prima facie case of obviousness exists (see MPEP §2144.05(I)).
The italicized portion, along with claims 11-17, 19 and 20, is a physical/electrical property and/or intended use of the claimed secondary battery.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Furthermore, the electrical properties to which Applicant’s claims are directed are heavily dependent on a number of operational factors (SOC, temperature, pressure, etc.).  Such operational parameters, do not distinguish the claimed apparatus from the prior art.  Neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2009/0286153) in view of Yamaki (US 2006/0127771).
Regarding claim 18, He discloses that the anode material is not limited and can be selected from a number of compositions, including graphite (paragraph 53-54) but does not explicitly disclose the inclusion of amorphous carbon in the anode.
Yamaki also discloses a secondary battery (see abstract).
Yamaki teaches the combination of amorphous carbon and graphite in the anode produces a higher output (paragraph 81).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the amorphous carbon/graphite mixture of Yamaki to the anode of He in order to increase output.

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
On pages, 5 and 6, Applicant argues that He does not teach the claimed internal resistance which yields a discharge current and argues that the Office has not established that He necessarily teaches this internal resistance.  The Office respectfully disagrees with this argument.  As set forth in the rejection above, He teaches a positive electrode with the same composition as claimed.  As such, it is deemed that the property of “internal resistance” is an inherent characteristic of the specified battery due to the same cathode composition.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990

It is the position of the Office that inherency has been established (same composition of the cathode).  It is also noted that Applicant has not presented convincing evidence that He does not also disclose this property. 
The Office would like to reiterate that the claimed internal resistance of the cathode is dependent upon operational limitations.  Internal resistance is a property that depends on operational parameters such as temperature, state of charge, etc. and the discharge current is varied along with the internal resistance.  Since the cathode of He is the same as the disclosed cathode of the instant invention, the electrical/physical properties will be the same when operated in the same manner.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725